

Exhibit 10.2
[a2015formofpbrsumeufi_image1.gif]
Notice of Performance Unit Grant    
Name
            [Associate Name]
  Employee ID
    [EEID]
Date of Grant
[Grant Date]
Number of Performance Units Granted
[Grant Amount]



Performance Unit Grant
You have been granted the number of Performance Units listed above in
recognition of your expected future contributions to the success of J. C. Penney
Company, Inc. (“Company”). This Performance Unit grant is a “target” award,
which means that the number of Performance Units you will actually receive under
this grant may increase or decrease based on the Company’s actual results for
the Performance Period as set forth in the Payout Matrix established by the
independent members of the Board of Directors (“Board”) and set out below.
Unless otherwise noted, this grant is subject to all the terms, rules, and
conditions of the 2014 J. C. Penney Company, Inc. Long-Term Incentive Plan
(“Plan”) and the implementing resolutions (“Resolutions”) approved by the Human
Resources and Compensation Committee of the Board (“Committee”). Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
to them in the Plan and the Resolutions, as applicable.


Definitions
Payout Matrix - The Payout Matrix is established by the independent members of
the Board at the beginning of the Performance Period and describes the
percentage of units you shall earn based on attainment of the applicable
Performance Measure, as described in the Matrix, for the Performance Period.


Performance Units - The performance units granted under this program are
restricted stock units with both performance-based and time-based vesting
features. Each performance unit shall at all times be deemed to have a value
equal to the then-current fair market value of one share of J. C. Penney
Company, Inc. Common Stock of 50¢ par value (“Common Stock”). You can earn from
25% to 200% of the units granted based on the Company’s actual results for the
Performance Period, provided the threshold is met.


Performance Period - The Performance Period is the one-year period beginning
with the first day of the Company’s 2015 fiscal year and ending with the last
day of that fiscal year.


Performance Measure -100% of the PBRSU Award will be tied to the EBITDA of the
Company for the 2015 fiscal year. EBITDA will be defined as earnings before
interest, taxes, depreciation, and amortization excluding (i) pension expense
under the J. C. Penney Corporation, Inc. Pension Plan, (ii) bonus payments,
(iii) real estate and other, (iv) restructuring and management transition
charges, (v) impairments, and (vi) asset sales.


How Your Actual Performance Units are Determined
The actual number of Performance Units, if any that are credited to your account
will be based on the Performance Measure. The Payout Matrix shown below
indicates the percentage of Performance Units that you can actually earn for the
EBITDA results actually attained. Within 2½ months after the end of the
Performance Period the independent members of the Board of Directors will
certify the number of Performance Units, if any, that you will receive for the
Performance Period based on the Payout Matrix, and subject to the discretion of
the independent members of the Board to reduce the number of Performance Units
you earn, will determine the total number of Performance Units awarded to you
for the Performance Period.


Payout Matrix


Performance Level
Payout %
EBITDA
(in millions)
Maximum
200%
[Max EBITDA]
Target
100%
[Target EBITDA]
Threshold
25%
[Threshold EBITDA]

The payout percentage between threshold and maximum will be evenly interpolated








1
(Rev. 03/15) - PBRSU15CEO

--------------------------------------------------------------------------------



Vesting of Your Credited Performance Units
The actual Performance Units awarded to you will be fully vested, and the
restrictions on your Performance Units will lapse on the first anniversary of
the Date of Grant (the “Vest Date”), provided you remain continuously employed
by the Company through the Vest Date (unless your Employment terminates due to
your Retirement, Disability, death, job restructuring, reduction in force, or
unit closing). 100% of your vested Performance Units will be distributed to you
in shares of Common Stock on the third anniversary of the Date of Grant.


Dividend Equivalents
You shall not have any rights as a stockholder until your Performance Units vest
and you are issued shares of Common Stock in cancellation of the vested
Performance Units. If the Company declares a dividend, you will accrue dividend
equivalents on earned Performance Units that have been credited to your account
in the amount of any quarterly dividend declared on the Common Stock. Dividend
equivalents shall continue to accrue until your Performance Units vest and you
receive actual shares of Common Stock in cancellation of the vested Performance
Units. The dividend equivalents shall be credited as additional Performance
Units in your account to be paid in shares of Common Stock on the Vest Date
along with the Performance Units to which they relate. The number of additional
Performance Units to be credited to your account shall be determined by dividing
the aggregate dividend payable with respect to the number of Performance Units
in your account by the closing price of the Common Stock on the New York Stock
Exchange on the dividend payment date. The additional Performance Units credited
to your account are subject to all of the terms and conditions of this
Performance Units award and the Plan and you shall forfeit your additional
Performance Units in the event that you forfeit the Performance Units to which
they relate.


Employment Termination
If your Employment terminates due to Retirement, Disability, or death or job
restructuring, reduction in force, or unit closing prior to the Vest Date, you
shall be entitled to a prorated number of Performance Units earned under the
Payout Matrix, determined as of the end of the Performance Period. The pro-rata
vesting of the Performance Units will be determined by multiplying the number of
Performance Units earned in the Performance Period under the Payout Matrix by a
fraction, the numerator of which is the number of months from the first month of
the Performance Period to the effective date of the termination, inclusive, and
the denominator of which is 12. Any Performance Units earned under this
termination provision will be immediately vested. 100% of your vested
Performance Units will be distributed to you in shares of Common Stock on the
third anniversary of the Date of Grant.


Notwithstanding anything in the Plan to the contrary, if you experience an
Employment Termination following a Change in Control before your Vest date, your
Performance Units will vest on a pro-rata basis based on the attainment of the
Performance Measures as of the effective date of the Change in Control. The
pro-rata portion of the Performance Units you are awarded by the independent
members of the Board of Directors as described in How Your Actual Performance
Units above will be determined by multiplying the number of Performance Units
awarded you by the independent members of the Board of Directors by a fraction,
the numerator of which is the number of months from the Date of Grant to the
effective date of your Employment Termination, inclusive, and the denominator of
which is 12. 100% of your vested Performance Units will be distributed to you in
shares of Common Stock on the third anniversary of the Date of Grant.


If your employment terminates for any reason other than those specified above,
any unvested Performance Units shall be cancelled on the effective date of
termination.


Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This Performance Units grant does not constitute an employment contract. It does
not guarantee employment for the length of the vesting period or for any portion
thereof.












































2
(Rev. 03/15) - PBRSU15CEO